Case 1:19-cv-00007-CBA-VMS Document 92 Filed 05/31/19 Page 1 of 4 PageID #: 7235
                                                                                                  Squire Patton Boggs (US) LLP
                                                                                                  2550 M Street, NW
                                                                                                  Washington, D.C. 20037

                                                                                                  O   +1 202 457 6000
                                                                                                  F   +1 202 457 6315
                                                                                                  squirepattonboggs.com



                                                                                                  Gassan A. Baloul
                                                                                                  T +1 202 457 6155
                                                                                                  gassan.baloul@squirepb.com




 May 31, 2019
 VIA ECF

 Hon. Carol Bagley Amon
 United States District Court, Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re: Bartlett, et al. v. Société Générale de Banque au Liban SAL, et al., Case No. 19-cv-007
     (E.D.N.Y.)

 Dear Judge Amon:

         This law firm represents MEAB s.a.l. (sued as Middle East Africa Bank) (“MEAB”), one
 of the Defendants in the above-referenced action. Pursuant to Section 3(A) of the Court’s
 Individual Motion Practices and Rules and its February 27, 2019 Order, we write to request a pre-
 motion conference in advance of MEAB’s motion to dismiss. MEAB joins and incorporates by
 reference herein the letter filed jointly today by all Defendants. We submit this separate letter to
 further address two issues: (1) Plaintiffs’ third claim, alleging conspiracy against MEAB (and
 Société Générale de Banque au Liban (“SGBL”)); and (2) factors specific to MEAB that make
 clear that Plaintiffs cannot establish personal jurisdiction.

         (1) Plaintiffs’ conspiracy claim against MEAB should be dismissed. Plaintiffs’ third claim
 alleges MEAB is liable under 18 U.S.C. § 2333(d) of the Antiterrorism Act of 1990 (“ATA”), as
 amended by the Justice Against Sponsors of Terrorism Act (“JASTA”), for conspiring with Hezbollah.
 (Compl. at 579-580.) This claim must be dismissed because Plaintiffs have not alleged facts that, if
 true, would show MEAB conspired to commit any act of international terrorism, or conspired with the
 individuals or entities who committed the attacks from which Plaintiffs’ injuries arise.

         “The crux of any conspiracy is an agreement between the co-conspirators.” Kemper v.
 Deutsche Bank AG, 911 F.3d 383, 394-96 (7th Cir. 2018). “Although ‘a conspirator [need] not agree
 to commit or facilitate each and every part of the offense,’ she must ‘reach an agreement with
 the specific intent that’ the conspiratorial goal be completed.” Id. (quoting Ocasio v. United States,
 136 S. Ct. 1423, 1429 (2016)). “The plain language . . . suggests that JASTA liability lies where the
 secondary tortfeasor [conspired with] the principal tortfeasor in committing such an act of
 international terrorism. . . . In other words, to be subject to secondary liability under JASTA on the

 47 Offices in 20 Countries

 Squire Patton Boggs (US) LLP is part of the international legal practice Squire Patton Boggs, which operates worldwide through a number of separate
 legal entities.

 Please visit squirepattonboggs.com for more information.
Case 1:19-cv-00007-CBA-VMS Document 92 Filed 05/31/19 Page 2 of 4 PageID #: 7236
 Squire Patton Boggs (US) LLP                                       Hon. Carol Bagley Amon
                                                                    May 31, 2019
 VIA ECF




 basis of a conspiracy, a defendant must have conspired to commit an act of international terrorism.”
 O’Sullivan v, Deutsche Bank AG, 2019 U.S. Dist. LEXIS 53134, *35-38 (S.D.N.Y. Mar. 28, 2019).
 “A person who is indifferent to the goals of an ongoing conspiracy does not become a party to
 this conspiracy merely because that person knows that his or her actions might somehow be furthering
 that conspiracy.” Kemper, 911 F.3d at 394-396 (internal quotations omitted) (dismissing claim where
 facts suggested bank “engaged in business dealings that incidentally assisted a separate terrorism-
 related conspiracy involving Iran” but not that the bank “ever agreed to join that conspiracy.”).

          Here, Plaintiffs do not allege that MEAB “conspired to commit an act of international
 terrorism,” as required under JASTA. Rather, they allege MEAB “was involved in Hezbollah’s
 conspiracy to launder narcotics trafficking proceeds through the sale of used cars in Africa.”
 (Compl. ¶ 1008 (emphasis supplied).) Plaintiffs further allege that MEAB “conspired with FTO
 Hezbollah . . . to provide Hezbollah with illegal material support in the form of financial services”
 to persons affiliated with Hezbollah. (Id., ¶¶ 4487-4488.) Plaintiffs have not alleged that MEAB
 knew that any individuals or entities to which it provided routine banking services were affiliated
 with Hezbollah. Even if Plaintiffs could establish such knowledge, it would be insufficient to show
 that MEAB conspired to commit terrorist acts. As the Second Circuit has recognized, secondary
 liability for “an act of international terrorism requires more than the provision of material support to
 a designated terrorist organization.” Linde v. Arab Bank, PLC, 882 F.3d 314, 327 (2d Cir. 2018).

         In addition, under JASTA, conspiracy liability applies only to a defendant “who conspires
 with the person who committed” the act of international terrorism––to be distinguished from “the
 person who . . . planned[] or authorized” the act. Weiss v. Nat’l Westminster Bank PLC, 278 F. Supp.
 3d 636, 650 (E.D.N.Y. 2017). Here, the Complaint does not allege that Hezbollah (the organization
 with which MEAB allegedly conspired) committed any of the attacks at issue. Rather, the Complaint
 alleges that “Special Groups”—i.e., Iraqi paramilitary cells—committed the attacks, and that
 Hezbollah “directed” those groups or was involved in training or providing weapons to the attackers.
 This is insufficient to create conspiracy liability under Weiss. See also O’Sullivan, 2019 U.S. Dist.
 LEXIS 53134, *37 (dismissing claims where complaint failed to demonstrate that banks “entered
 into any agreements with the FTOs that committed the attacks at issue”). The Complaint does not
 allege that MEAB conspired with, or had any contact with, any Special Group. Indeed, Plaintiffs do
 not even identify which particular Special Group committed most of the attacks.

            Plaintiffs also have not alleged that any agreement between MEAB and Hezbollah
 proximately caused their injuries. In the ATA context, courts are particularly wary of permitting
 plaintiffs to use conspiracy allegations to circumvent the proximate cause requirement. See
 Kemper, 911 F.3d at 395-396 (“If [plaintiff’s] conspiracy liability theory could succeed on these
 facts, it would undermine the causation analysis required by the ATA’s use of the phrase ‘by reason
 of.’ . . . The further down the causal chain a defendant sits, the more diligent a plaintiff must be to
 plead facts that plausibly suggest that the defendant entered into an agreement to support
 terrorism.”). Here, Plaintiffs have not alleged that MEAB agreed to commit an act of international
 terrorism, or that MEAB conspired with the individuals or entities that committed the attacks at
 issue. Further, the Complaint shows that MEAB’s routine banking services cannot have been the
 proximate cause of Plaintiffs’ injuries because funds allegedly were directed to Hezbollah by
 intermediaries—“money exchange businesses in Lebanon”—not by MEAB. (Compl. ¶ 1009.)


                                                                                                       2
Case 1:19-cv-00007-CBA-VMS Document 92 Filed 05/31/19 Page 3 of 4 PageID #: 7237
 Squire Patton Boggs (US) LLP                                         Hon. Carol Bagley Amon
                                                                      May 31, 2019
 VIA ECF




         (2) Plaintiffs Have Not Plead Facts Sufficient to Establish Jurisdiction. Plaintiffs admit
 MEAB is a Lebanese bank headquartered in Beirut. (See Compl. ¶¶ 69-70.) It cannot be “at home”
 here, as required for general jurisdiction. See Daimler AG v. Bauman, 571 U.S. 117, 120 (2014);
 Waldman v. PLO, 835 F.3d 317, 331 (2d Cir. 2016).

          Nor have Plaintiffs alleged facts that would permit the exercise of specific jurisdiction here.
 For specific jurisdiction, Plaintiffs must demonstrate that “the defendant’s suit-related conduct—their
 role in the . . . terror attacks at issue—creates a substantial connection with the forum State pursuant
 to the ATA.” Waldman, 835 F.3d at 335 (emphasis added). In an ATA case, “[t]he relevant ‘suit-
 related conduct’” is “the conduct that could have subjected [defendant] to liability under the ATA.”
 Id. When the defendant is a bank, the financial services must evidence not only “repeated use of New
 York’s banking system,” but also that those financial services served “as an instrument for
 accomplishing the alleged wrongs for which the plaintiffs seek redress.” Licci v. Lebanese Canadian
 Bank, 732 F.3d 161, 171 (2d Cir. 2013) (emphasis added). Accordingly, to assert a prima facie basis
 for specific jurisdiction, Plaintiffs must allege facts that, at a minimum, would establish that:
 (1) MEAB processed sufficient transfers through its New York correspondents to create a “substantial
 connection” with the forum; and, (2) those fund transfers gave rise to Plaintiffs’ injuries. Id.

          Plaintiffs have not met this test. They assert that MEAB (along with three other Lebanese
 banks) “helped knowingly move tens of millions of dollars on behalf of Hezbollah” through New
 York between 2007 and 2011. (Compl. ¶ 1009.) But Plaintiffs have not shown the requisite causal
 connection between the alleged transfers through New York and the attacks in Iraq at issue. They thus
 fail to show “conduct” by MEAB, in or directed at the United States, “that could have subjected [it]
 to liability under the ATA,” as Waldman and Licci require. Plaintiffs have not identified a single dollar
 transferred through MEAB’s correspondent accounts that substantially assisted in any attack or was
 ultimately transferred to any Special Group. Further, the dollar value of MEAB’s alleged financial
 transfers through the U.S. was a small fraction of Hezbollah’s alleged “$1 billion dollars a year” in
 funding and “[i]ts estimated enterprise value . . . worth billions of U.S. dollars.” (Compl. ¶¶ 8, 223.)

         Nor is the theory of “conspiracy jurisdiction,” see Charles Schwab Corp. v. Bank of Am. Corp.,
 883 F.3d 68 (2d Cir. 2018), availing. Plaintiffs cannot satisfy the requirements “that (1) a conspiracy
 existed; (2) [MEAB] participated in the conspiracy; and (3) a co-conspirator’s overt acts in
 furtherance of the conspiracy had sufficient contacts with a state to subject that coconspirator to
 jurisdiction in that state.” Id. at 87. For the reasons stated in Defendants’ joint letter, Plaintiffs have
 not presented a prima facie case of jurisdiction over any Defendant. There is no non-conclusory
 allegation that any transaction processed through any correspondent bank in New York involving
 MEAB was “in furtherance of” any purported conspiracy. Plaintiffs have not alleged that MEAB
 conspired to commit the acts that give rise to their injuries. Finally, the U.S. enforcement actions
 against alleged co-conspirator Lebanese Canadian Bank (“LCB”) (Compl. ¶¶ 928, 932-33), do not
 implicate MEAB in LCB’s alleged activities. See Contant v. Bank of Am. Corp., 17 Civ. 3139 (LGS),
 2019 U.S. Dist. LEXIS 84251, *15-20 (S.D.N.Y. May 17, 2019) (rejecting conspiracy jurisdiction
 over banks not implicated in U.S. enforcement actions against other defendants). Put simply, Plaintiffs
 have not plausibly alleged either a conspiracy involving MEAB or jurisdiction over MEAB. They
 cannot plausibly claim the combination of these insufficient allegations establishes both.



                                                                                                          3
Case 1:19-cv-00007-CBA-VMS Document 92 Filed 05/31/19 Page 4 of 4 PageID #: 7238
 Squire Patton Boggs (US) LLP                            Hon. Carol Bagley Amon
                                                         May 31, 2019
 VIA ECF




                                       Respectfully submitted,

                                       SQUIRE PATTON BOGGS (US) LLP


                                       /s/ Gassan A. Baloul
                                       Gassan Adnan Baloul
                                       Michell R. Berger
                                       Squire Patton Boggs (US) LLP
                                       2550 M Street, NW
                                       Washington, DC 20037
                                       202-457-6000
                                       gassan.baloul@squirepb.com
                                       mitchell.berger@squirepb.com

                                       Attorneys for Defendant MEAB s.a.l.
                                       (sued as Middle East Africa Bank SAL)

 cc: All counsel of record (via ECF)




                                                                                  4
